Exhibit 10.4 Amendment to Subordination Agreement (Debt and Security Interest) Borrowers: Xtera Communications, Inc. Creditors: New Enterprise Associates 9, Limited Partnership New Enterprise Associates 10, Limited Partnership ARCH Venture Fund VI, L.P. Jon R. Hopper Date:September 30, 2016 This Amendment to Subordination Agreement (this “Amendment”) is executed, jointly and severally, by the above-named Creditors (collectively referred to herein as “Creditor”) and HORIZON TECHNOLOGY FINANCE CORPORATION (“Horizon”), whose address is 312 Farmington Avenue, Farmington, CT 06032, with respect to the above-named Borrower (collectively referred to herein as “Borrower” or “the Borrower”).Creditor and Horizon are parties to a certain Subordination Agreement, dated September 13, 2106 (as amended, restated, supplemented, or otherwise modified from time to time, the “Subordination Agreement”).Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Subordination Agreement.
